SMITH, J., (dissenting). In my opinion the court below properly construed the section of the Digest quoted in the majority opinion, section 2709, Kirby’s Digest. This construction was substantially that the widow shall receive one-third of the personal property, and one-third of the real estate, and the creditors two-thirds until all debts are paid, and whatever of said personal or real property remains after payment of debts and dower in this manner shall belong, one-half to the widow and one-half to the collateral heirs. The section of the statute under review is a dower statute. The court said of it in the case of McGuire v. Cook, 98 Ark. 118: “The interest which the widow possesses in the lands of her deceased husband is known as dower. * * * By this enactment we do not think the Legislature intended to create in the widow an estate in her deceased husband’s lands different in any essential from the estate of dower known at the common law, except as therein expressly provided.” And, in the case of Jameson v. Davis, 124 Ark. 402, die court said of this same section: “While the statute enlarges the quantity and extends the duration of the estate, it in no manner changes the character of the estate nor the method by which it is set apart or allotted to the widow. ’ ’ By the common law there was no dower in the personal estate. Dower in the personalty was given in this State by the statute on the subject approved February 28, 1838. Section 21 of this act reads as follows: “If a husband die, leaving a widow and no children, such widow shall be endowed of one-half of the real estate, and also one-half of the slaves of which said husband died seized, and one-half of the personal estate, absolutely and in her own right. ’ ’ Revised Statutes, chap. 52, p. 339. This statute was construed by this court in the case of Brown v. Collins, 14 Ark. 421. where the court said: “The question presented is whether-or not, under the provision of the twenty-first section of our statute of dower (Dig., ch. 59, p. 448), when the husband dies, leaving a widow and no children, she takes one-half of the real estate, and one-half of the slaves of which he died seized, absolutely and in her own right, or only a dower estate in them, for the full term of her natural life; and we think it perfectly clear, when this section is considered in connection with the other provisions of the dower law, that she takes only a dower interest and estate for life. “It is manifest that if she takes the slaves, absolutely ánd in her own right, she takes the real estate in the same way, and this would be in conflict with the policy of our statute of descents, of preserving the inheritance in the blood of the first purchaser, subject to dower in the common law sense of that term; as to the duration of the estate. It is only when there are nc kindred, either paternal or maternal, capable of inheriting, and next before it escheats, that real estate descends from the husband to the wife, or vice versa (Dig., ch. 56, § 7). It would be easy to show, by enlarging upon this view of the subject, that if the widow could take one-half of the land absolutely, and not a dower estate in it for life only, the Legislature had really achieved much less than half they evidently designed by the system of descents they set on foot,” This opinion was delivered at the January term, 1854, of the court, and no change was made in this section except by the digestor to conform it to the Thirteenth Amendment to the Federal Constitution, abolishing slavery, until the passage of the act of March 24, 1891, which became, and is, section 2709 of Kirby’s Digest. In determining the meaning of this section, it is proper and necessary to consider the state of the law at the time of its enactment. In the ease of Brown v. Collins, supra, the court held that “the term dower has a common law meaning, importing an estate for life, not to be controlled without a contrary intention clearly manifested by the statute,” This court said of this statute in the case of Arbaugh v. West, 127 Ark. 105, that “the purpose of the statute was to enlarge the widow’s dower by the substitution of a fee simple estate for an estate for life.” But in doing so, the Legislature also manifested its purpose and intention to take care of the interest of creditors and collateral heirs. This fee simple estate was given only when the estate was a new acquisition, evidently upon the theory that the wife had contributed to the accumulation of an estate of that character; but the rights of creditors remained unchanged against estates even of that character; and, it appears to me that a consideration of the law of dower, and of our legislation on the subject, as well as the language of the section quoted, make it certain that the collateral heirs were not wholly left out of the legislative consideration except in certain conditions. The construction of this statute given by the majority makes it mean that the widow shall have, in all cases where the indebtedness is not greater than one-half the value of the entire estate, a full one-half as dower, and that only in cases where the indebtedness is less than one-half of the value of the entire estate shall the collateral heirs receive any portion thereof. An illustration is given in the brief which shows the injustice of this construction. A. dies, leaving an estate worth $50,-000 and no debts. His wife takes $25,000, and his collateral heirs take $25,000. B. dies, leaving an estate worth $100,000, and leaves $50.000 in debts. B.’s widow takes the entire net value of this estate, or $50,000, and the creditors take the other $50,000, and the collateral heirs take nothing. Both estates have the same net value, and the widow, in one case, takes one-half of this net value, and in the other case the entire net value. If A. before his death should buy $50,000 worth of property, and should owe the entire purchase price at his death, the transaction would result in giving his widow the entire net value of his estate. I think the Legislature intended no such result. I think it less likely that this result would have been reached had the distribution of this estate been viewed prospectively, instead of retrospectively. As a matter of fact, the widow,-creditors and collateral heirs stood by for a long number of years, and wisely so, while an efficient administrator was collecting enough rents to pay the debts and preserve the real estate for the distributees. But not many estates are so administered, or can be. The statute contemplates an early closing of the administration, and to that end has reduced to one year the time within which claims may be probated against the estate after letters of administration have been issued. Act of May 28,1907, page 1170, Acts 1907. To correctly interpret this statute we must view it prospectively. We must have the perspective of the administrator who has just entered upon the discharge of his duties. This administrator would have had in view that the widow has certain specific statutory allowances. He would also have it in view that she took dower in specific property, both real and personal. Johnson v. Johnson, 92 Ark. 292; Ex parte Grooms, 102 Ark. 322. That this dower right vests in the widow immediately on the death of her husband, and descends to her heirs. Barton v. Wilson, 116 Ark. 400. And that no adjudication of a court is necessary to give her this right. Kendall v. Crenshaw, 116 Ark. 427; Barton v. Wilson, supra. And while, as said in Arbautjh v. West, supra, the widow does not take any property in severalty until it is assigned, still the estate itself vests in her immediately upon the husband’s death. It was not intended that the dower of the widow should be made to depend upon the solvency or insolvency of the estate. That fact may not be determined until the administration is completely closed. Her share depends upon the existence of debts, and the amount of them, whether the estate be solvent or insolvent. She has a third in any event, but the creditors, few or many, large or small, have the right to say that, where the widow is paid one dollar, they shall be paid two, and that this process shall continue until all the -debts are paid; and then,, if any balance remains, that sum is divided equally between the widow and the collateral heirs. These heirs get nothing until the debts are paid; but, when they are paid, and in the manner in which I think the statute provides that they shall be paid, they are entitled to one-half of the sum then remaining. The court below so construed the statute, and I think the decree in that respect should be affirmed. I, therefore, dissent from the opinion of the majority.